Exhibit Execution Copy FOURTH AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT Dated as of April 28, 2009 made by Linn Energy, LLC and each of the other Obligors (as defined herein) in favor of BNP Paribas, as Administrative Agent Houston 3945380v.4 TABLE OF CONTENTS Page ARTICLE I Definitions 2 Section 1.01 Definitions 2 Section 1.02 Other Definitional Provisions 5 Section 1.03 Rules of Interpretation 5 ARTICLE II Guarantee 5 Section 2.01 Guarantee 5 Section 2.02 Right of Contribution 6 Section 2.03 No Subrogation 6 Section 2.04 Guaranty Amendments, Etc. with respect to the Borrower Obligations 6 Section 2.05 Waivers 7 Section 2.06 Guaranty Absolute and Unconditional 7 Section 2.07 Reinstatement 9 Section 2.08 Payments 9 ARTICLE III Grant of Security Interest 9 Section 3.01 Grant of Security Interest 9 Section 3.02 Transfer of Pledged Securities 9 ARTICLE IV Representations and Warranties 10 Section 4.01 Representations in Credit Agreement 10 Section 4.02 Title; No Other Liens 10 Section 4.03 Perfected First Priority Liens 10 Section 4.04 Obligor Information 10 Section 4.05 Pledged Securities 11 Section 4.06 Benefit to the Guarantor 11 Section 4.07 Solvency 11 ARTICLE V Covenants 11 Section 5.01 Maintenance of Perfected Security Interest; Further Documentation 12 Section 5.02 Changes in Locations, Name, Etc 12 Section 5.03 Pledged Securities 13 ARTICLE VI Remedial Provisions 14 Section 6.01 Code and Other Remedies 14 Section 6.02 Pledged Securities 15 Section 6.03 Private Sales of Pledged Securities 17 Section 6.04 Waiver; Deficiency 18 Section 6.05 Non-Judicial Enforcement 18 ARTICLE VII The Administrative Agent 18 Section 7.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc 18 Section 7.02 Duty of Administrative Agent 20 Section 7.03 Execution of Financing Statements 20 Section 7.04 Authority of Administrative Agent 21 Houston 3945380v.4 - i - ARTICLE VIII Subordination of Indebtedness 21 Section 8.01 Subordination of All Obligor Claims 21 Section 8.02 Claims in Bankruptcy 21 Section 8.03 Payments Held in Trust 22 Section 8.04 Liens Subordinate 22 Section 8.05 Notation of Records 22 ARTICLE IX Miscellaneous 22 Section 9.01 Waiver 22 Section 9.02 Notices 22 Section 9.03 Payment of Expenses, Indemnities, Etc 22 Section 9.04 Amendments in Writing 23 Section 9.05 Successors and Assigns 23 Section 9.06 Survival; Revival; Reinstatement 23 Section 9.07 Counterparts; Integration; Effectiveness 24 Section 9.08 Severability 24 Section 9.09 Set-Off 25 Section 9.10 Governing Law; Submission to Jurisdiction 25 Section 9.11 Headings 26 Section 9.12 Acknowledgments 26 Section 9.13 Additional Obligors and Pledgors 27 Section 9.14 Releases 27 Section 9.15 Acceptance 28 SCHEDULES: 1Notice Addresses of Obligors 2Description of Pledged Securities 3Filings and Other Actions Required to Perfect Security Interests 4Location of Jurisdiction of Organization and Chief Executive Office ANNEXES: IForm of Assumption Agreement IIForm of Supplement Houston 3945380v.4 - ii - This FOURTH AMENDED AND RESTATED GUARANTY AND PLEDGE AGREEMENT, dated as of April 28, 2009, is made by LINN ENERGY, LLC, a Delaware limited liability company (the “Borrower”), and each of the signatories hereto (the Borrower and each of the signatories hereto, together with any other Subsidiary of the Borrower that becomes a party hereto from time to time after the date hereof, the “Obligors”), in favor of BNP PARIBAS as administrative agent (in such capacity, together with its successors in such capacity, the “Administrative Agent”), for the Lenders (as defined below). R E C I T A L S A.On April 13, 2005, Linn Energy, LLC (formerly known as Linn Energy Holdings, LLC), a Delaware limited liability company (the “Borrower”), the financial institutions from time to time party thereto and Mortgagee, as administrative agent for the Lenders, entered into a Credit Agreement, as amended by the First Amendment and Consent, dated as of May 3, 2005, the Second Amendment, dated as of August 12, 2005, the Third Amendment, dated as of October 27, 2005 and the Fourth Amendment, dated as of December 19, 2005 (as amended, the “Original Credit Agreement”). B.On April 7, 2006, the Borrower, the financial institutions from time to time party thereto and the Mortgagee amended and restated the Original Credit Agreement by entering into an Amended and Restated Credit Agreement, as amended by the First Amendment, dated as of May 5, 2006 (as amended, the “Amended Credit Agreement”), pursuant to which, upon the terms and conditions stated therein, the Lenders have agreed to make loans and other extensions of credit to the Borrower. C.On August 1, 2006, the Borrower, the financial institutions from time to time party thereto and the Mortgagee amended and restated the Amended Credit Agreement by entering into the Second Amended and Restated Credit Agreement, as amended by the First Amendment, dated February 1, 2007, the Second Amendment, dated June 29, 2007 and the Third Amendment, dated July 13, 2007 (as amended, the “Second Amended Credit Agreement”), pursuant to which, upon the terms and conditions stated therein, the Lenders agreed to make loans and other extensions of credit to the Borrower. D.On August 1, 2007, the Borrower, the financial institutions from time to time party thereto and the Mortgagee amended and restated the Second Amended Credit Agreement by entering into the Third Amended and Restated Credit Agreement, as amended by the First Amendment, dated November2, 2007, the Second Amendment, dated January31, 2008, the Third Amendment, dated June16, 2008 and the Fourth Amendment, dated August20, 2008 (as amended, the “Third Amended Credit Agreement”), pursuant to which, upon the terms and conditions stated therein, the Lenders agreed to make loans and other extensions of credit to the Borrower. E.On April 13, 2005, the Borrower, the Mortgagor, each of the signatories thereto, and Mortgagee have entered into that certain Guaranty and Pledge Agreement to guarantee the obligations under the Original Credit Agreement and to grant a security interest to Mortgagee in the Collateral (as defined therein), which agreement was amended and restated by the Amended and Restated Guaranty and Pledge Agreement, dated as of April 7, 2006, the Second Amended Houston 3945380v.4 and Restated Guaranty, dated August 1, 2006 and the Third Amended and Restated Guaranty and Pledge Agreement, dated August 31, 2007 (the “Original Guaranty”). E.On even date herewith, the Borrower, the financial institutions from time to time party thereto (the “Lenders”) and Mortgagee, as administrative agent for the Lenders, are amending and restating the Third Amended Credit Agreement by executing the Fourth Amended and Restated Credit Agreement (such agreement, as may from time to time be amended or supplemented, the “Credit Agreement”) pursuant to which, upon the terms and conditions stated therein, the Lenders have agreed to make further loans and other extensions of credit to the Borrower. F.It is a condition precedent to the effectiveness of the Credit Agreement that the parties hereto amend and restate the Original Guaranty, subject to the terms and conditions of this Agreement. G.NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions Section 1.01Definitions. (a)Unless otherwise defined herein, terms defined in the Credit Agreement and used herein have the meanings given to them in the Credit Agreement, and all uncapitalized terms which are defined in the UCC on the date hereof are used herein as so defined. (b)The following terms have the following meanings: “Agreement” means this Fourth Amended and Restated Guaranty and Pledge Agreement, as the same may be amended, restated, supplemented or otherwise modified from time to time. “Assumption Agreement” means an Assumption Agreement substantially in the form attached hereto as Annex
